 1                                                                     The Hon. Thomas S. Zilly

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5
                                WESTERN DISTRICT OF WASHINGTON
 6                                        AT SEATTLE

 7
     ESTATE OF WANGSHENG LENG, by )                     No. 19-490
8    and through administrator LIPING       )
     YANG,                                  )
 9                                          )           Order Granting Plaintiffs’ Motion
                                Plaintiffs, )           for Leave to File First Amended
10                                          )           Complaint
           v.                               )
11                                          )
     CITY OF ISSAQUAH, et al.,              )
12                                          )
                              Defendants.
13

14
            Having considered Plaintiffs’ motion for leave to file an amended complaint, docket
15
     no. 38, and the proposed Amended Complaint, and noting Defendants’ non-opposition, the
16
     Court ORDERS that leave to file an amended complaint is granted. Within 14 days, Plaintiffs
17
     shall electronically file any amended complaint and serve such pleading on any new defendant
18
     in the manner set forth in Federal Rule of Civil Procedure 4.
19
            IT IS SO ORDERED.
20
            Dated this 18th day of October, 2019.
21

22
                                                          A
                                                          Thomas S. Zilly
23                                                        United States District Judge

24
     Order Granting Plaintiffs’ Motion For Leave to File FAC–                 LOEVY & LOEVY
     Page 1                                                                  100 S. KING STREET, #100
                                                                                SEATTLE, WA 98104
     Case No. 19-490                                                        TELEPHONE: (312) 243-5900
